Citation Nr: 0622350	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the, San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss and tinnitus.  Jurisdiction of the 
case has been transferred to the Phoenix, Arizona, RO.

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service bilateral hearing loss disability and service, 
to include manifestations of sensorineural hearing loss 
within one year following the veteran's discharge from 
service.

2.  There is no competent evidence of a nexus between the 
post service tinnitus and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a September 2002 letter, which was issued prior to initial 
consideration of the claims on appeal.  VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for service 
connection for hearing loss and tinnitus, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it would try to help the 
veteran get such evidence as medical records, employment 
records, or records from other federal agencies.  The veteran 
was informed of the types of evidence needed in a claim for 
service connection and was told to inform VA if there was any 
additional evidence he wanted VA to obtain for him.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the claims on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA has obtained VA medical records and a private audiogram 
from Sears.  VA made multiple requests with the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records.  The NPRC indicated that the 
veteran's records were likely burned in the 1973 fire at the 
center, and VA attempted to try alternative ways to obtain 
those records without success.  The veteran admitted he did 
not receive treatment for hearing loss while in service.  VA 
provided the veteran with an examination and obtained an 
opinion in connection with the claims for service connection.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.



II.  Service Connection

The veteran states that he was exposed to loud noises in 
service, which has caused his current hearing loss and 
intermittent tinnitus.  At the February 2005 hearing before 
the Board, he testified he was in the Army and was a 
"tanker" throughout his period of service, where he was 
assigned to an infantry battalion.  He stated he spent a lot 
of time in the field and was exposed to very loud noise.  He 
also stated he was not provided with hearing protection.  The 
veteran testified he became a meat cutter after his discharge 
from service, which did not expose him to a great deal of 
noise.  He had a hearing aid where he would lower the volume 
when in the meat-cutting section because he could hear the 
humming of the refrigeration units.  The veteran stated he 
first sought treatment for his hearing loss approximately 
four to five years ago, although he first noticed hearing 
loss in the 1960's.  He noted the tinnitus he experienced was 
intermittent, but that he first experienced it during service 
and that it had come and gone since that time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 3.385, define "hearing loss 
disability" for VA compensation purposes.  The December 2002 
VA audiogram establishes that the veteran has a current 
hearing loss disability that meets the requirements of 
38 C.F.R. § 3.385 and has been diagnosed with tinnitus.  
Therefore, there is competent evidence of current disability 
for both claims.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for bilateral hearing loss 
and tinnitus.  As noted above, veteran's service medical 
records are not of record and are presumed to have been 
destroyed in the 1973 fire.  Under this kind of circumstance, 
VA has a heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of- the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
veteran's separation examination, however, is of record.  

The veteran alleges he was exposed to loud noises in service, 
which the Board does not contest.  However, at the time of 
separation, clinical evaluation of the ears was normal and 
the hearing test showed the veteran had 15/15 in both 
whispered voice and spoken voice, which would indicate normal 
hearing.  This is evidence against the claims for service 
connection for hearing loss.  Additionally, there is no 
competent evidence that the veteran had sensorineural hearing 
loss manifested to a compensable degree within one year 
following discharge from service.  The first time that there 
is objective evidence of hearing loss is in the 1998 private 
audiogram and tinnitus is first reported in 2001, both of 
which are decades following the veteran's discharge from 
service and which weigh against the claims.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Finally, a December 2002 VA audiological evaluation report 
shows that the examiner noted that the veteran had normal 
hearing at the time he separated from service and that the 
first time hearing loss was shown was in 1998, which he noted 
revealed profound hearing loss.  He stated it was "not 
possible to link this type and degree of loss with military 
service."  The examiner added that there was nothing in the 
medical or scientific literature that would support the 
contention that hearing loss from noise exposure while in 
service would have a late onset or a progressive nature.  He 
stated the veteran's tinnitus was not linked to service.  He 
opined that the veteran developed hearing loss and tinnitus 
from post service noise exposure.  There is no competent 
evidence to refute this medical opinion.  

The Board notes that veteran complained about a 
misunderstanding that occurred at the December 2002 
audiological evaluation.  Specifically, in the evaluation 
report, the examiner indicated that the veteran reported that 
his job as a meat cutter was "a very noisy place" to work.  
The veteran claims that he did not state such and that the 
examiner must have misunderstood him.  He testified before 
the undersigned that being a meat cutter did not expose him 
to loud noises and that the majority of the loud noise he had 
been exposed to had occurred while he was in service.  

Assuming there was a misunderstanding and the examiner 
believed the veteran was exposed to loud noise following his 
discharge from service, the Board does not find that this 
lessens the probative value of the medical opinion.  Based 
upon the severity of the veteran's current hearing loss 
disability, the examiner stated, "It is not possible to link 
this type and degree of loss with military service."  
(Emphasis added.)  He substantiated such opinion by pointing 
to the fact that medical and scientific literature did not 
support hearing loss having such a late onset from the time 
of the noise exposure.  Therefore, the crux of the examiner's 
opinion was based upon the length of time between the 
veteran's service and the first time he sought treatment for 
hearing loss in 1998.  For these reasons, the Board finds 
that the audiologist's opinion is still persuasive and that a 
new examination is not needed.  

In deciding the two issues on appeal, the Board has taken 
into effect the heightened obligation set forth in O'Hare.  
However, O'Hare does not lower the legal standard for proving 
a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Again, the Board does not doubt that the veteran sustained 
noise exposure while in service; however, the preponderance 
of the evidence is against a finding that such noise exposure 
caused his current hearing loss and tinnitus for the reasons 
stated above.  In this type of circumstance, the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


